Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  November 2, 2011                                                                 Robert P. Young, Jr.,
                                                                                             Chief Justice

  143563                                                                           Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
                                                                                       Mary Beth Kelly
  IN RE EXECUTIVE MESSAGE OF THE                                                       Brian K. Zahra,
  GOVERNOR                                                                                        Justices

  (BROWN et al. v RICHARD D. SNYDER,                     SC: 143563
  GOVERNOR, and ANDREW DILLON,
  TREASURER)
  _________________________________________

         The Executive Message of the Governor pursuant to MCR 7.305(A) was received
  on August 12, 2011, requesting that this Court direct the Ingham Circuit Court to certify
  certain questions for immediate determination by this Court. In lieu of acting on the
  Governor’s request at this time, we DIRECT the plaintiffs and the defendants to file with
  this Court by December 14, 2011, briefs, including a statement of facts, in support of
  their positions on the questions posed by the Executive Message of the Governor. The
  parties shall address:

        (1) whether the requirements of MCR 7.305(A) have been met;

        (2) whether the urgency of the request under MCR 7.305(A) is mitigated by MCR
  7.302(B)(4)(b), which allows a party to request this Court to bypass review by the Court
  of Appeals after “a ruling that a provision of . . . a Michigan statute . . . is invalid”;

          (3) whether 2011 PA 4 violates Const 1963, art 3, § 2 (separation of powers), or
  art 4, § 1 (legislative power), in its authorization of an emergency manager;

         (4) whether 2011 PA 4 violates Const 1963, art 4, § 29 (local or special acts) by
  permitting an emergency manager to exercise powers of a local governmental unit;

        (5) whether 2011 PA 4 violates Const 1963, art 7, § 22 (charters, resolutions,
  ordinances, enumeration of powers) by allowing an emergency manager to exercise
  powers of a local governmental unit;
                                                                                                              2


       (6) whether 2011 PA 4 violates due process rights set forth in Const 1963, art 1,
§ 17, or violates any right that is retained in Const 1963, art 1, § 23, by allowing an
emergency manager to assume the power and authority of a local governmental unit;

       (7) whether 2011 PA 4 violates Const 1963, art 7, §§ 21, 22, and 34 (provisions
for local government) by allowing an emergency manager to assume the power and
authority of a local governmental unit;

       (8) whether 2011 PA 4 violates Const 1963, art 9, § 29 (Headlee Amendment) by
requiring the local government for which the emergency manager is appointed to pay for
certain costs associated with the emergency manager.

      The Executive Message remains under consideration.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 2, 2011                    _________________________________________
       t1026                                                                Clerk